The Attorney              General of Texas
                                          January     12,   1978

JOHN L. HILL
Attorney General


                   Honorable M. L. Brockette                Opinion No. H- 1114
                   Commissioner of Education
                   Texas Education Agency                   Re: Payment of insurance      premiums
                   201 East Eleventh Street                 of retired e@yees.
                   Austin, Texas 78701

                   Honorable Jess M. Irwin, Jr.
                   Commissioner
                   Texas Rehabilitation Commission
                   7745 Chevy Chase Drive
                   Austin, Texas 78752
                   Gentlemen:

                           You inquire whether your respective agencies have statutory authority
                   to pay the full cost of group life and health insurance premiums for former
                   employees retired under the Teacher Retirement           Act.    You direct our
                   attention to article 3.51-5, enacted in 1975, which provides in part:

                                 The costs of group life and health insurance pre-
                                miums to persons retired under the Teacher Retire-
                                ment Act, who at the time of their retirement were
                                employed by the Texas Central Education Agency, the
                                Texas Rehabilitation   Commission . . . shall be fully
                                paid’from the funds of such agency. . . .

                   Ins. Code art. 3.51-5(a); Acts 1975, 64th Leg., ch. 408, at 1062.

                           Article 3.51-5 of the Insurance Code must be read together with other
                   legislation on insurance for retired employees.        Article 3.50-2 of the
                   Insurance Code provides for life, accident and health insurance for State
                   employees. “Employee” includes

                                an employee who is retired or retires and is an
                                annuitant under the jurisdiction of the Teacher Retire-
                                ment Sytem of Texas. . . whose last employment with
                                the state prior to retirement was or is as an employee
                                of . . . the Texas Rehabilitation      Commission, the
                                Central Education Agency. . . .




                                                P.   4558
Honorable M. L. Brockette
Honorable Jess M. Irwin, Jr.   -   Page 2    (H-1114 1



Ins. Code art. 3.50-2, 5 3(al(5l(AXi); Acts 1977, 65th Leg., ch. 797, S 2, at 1996.
 Active and retired employees are to be included in the group insurance plan
established under article 3.50-2. Sec. 5, 13. Section 14, as amended in 1977,
provides for payment of the State’s contribution to the insurance premiums:

              Payment of Premiums. (a) The State of Texas shall
           contribute monthly to the cost of each insured employee’s
           group insurance such amount as shall be appropriated
           therefor by the legislature in the General Appropriations
           Act. A like amount for each employee shall be appropriated
           by the governing board of state departments          in their
           respective official operating budgets if their employees are
           compensated from funds appropriated by such budgets rather
           than by the General Appropriations Act.

Acts 1977, 65th Leg., ch. 797, S 8, at 1998. Thus any agency, whether its funds
derive from appropriations or from other sources, must contribute the amount set
out in the General Appropriations Act. The current act limits the contribution to
not more than fifteen dollars per active or retired employee per month. General
Appropriations Act, Acts 1977, 65th Leg., ch. 872, art. III, at 64.

      Statutes which deal with the same subject, as do article 3.50-2, section 14,
and article 3.51-5, are in pari materia and must be harmonized, if possible.
Goldman v. State, 277 S.W.2d 217 (Tex. Civ. App. - Amarillo 1954, writ ref’d n.r.e.1.
Where they conflict, article 3.50-2, section 14 prevails as the latest expression of
Legislative intent. Berger v. Kirby, 140 S.W. 334, 336 (Tex. 1911);see also V.T.C.S.
art. 5429b-2, S 3.05(a).

      In our opinion the statute authorizes the Rehabilitation Commission and the
Education Agency to contribute on behalf of retirees only the amount of money
stated in the appropriations act, which is limited under the present act to not more
than fifteen dollars per month.

       We do not believe article 3.51-5 can be held to prevail as a more specific
statute controlline over a general statute. since both article 3.51-5 and article 3.50-
Z expwJq       w-g-& +n~km-tkr. =sm&-&~~'d     y-ulr. w$mjp,E  c&red qumuant. ta the
 Teacher’s Retirement     Act.   See Trinity Universal Ins. Co. v. McLaughlin, 373
S.W.2d 66 (Tex. Civ. App. - Aii& 1963, no writ). Indeed, the caption to the 1977
 amendment to section -14 of article 3.50-2 of the Insurance Code specifically
 indicated that the bill was designed to equalize the employer% share of premium
 payment.      In our opinion, your agencies lack the authority to pay in full the
 insurance premiums of the stated retirees when the Legislature has directed in the
 appropriations act that the contribution be limited to a lesser amount.

                                    SUMMARY
            The Education Agency and the Rehabilitation  Commission
            may not pay the full cost of group and health insurance




                                        P.   4559
.    -



    Honorable M. L. Brockette
    Honorable Jesa M. Irwin, Jr.   -   Page 3 (H-1114)



               premiums for certain retired employees where the Appropri-
               ations Act, pursuant to article 3.50-2, section 14, of the
               Insurance Code, has limited the agency’s contribution to a
               lesser amount.

                                              Very truly yours,



                                          /..;JOHN  L. HILL
                                         (/’ Attorney General of Texas

    APPROVED:




    jst




                                               P.   4560